significant index no department of the treasury internal_revenue_service washington d c cor exempt and division dec j ep ra-thi in re this letter is in response to a request by your authorized representative for rulings on the excise_tax applicable to a reversion of surplus assets to the company on account of the termination of the db plan and the transfer of all or a portion of the surplus to a new profit-sharing_plan to be established by the company the profit-sharing plan’ communications dated november and and date modified and supplemented the request the db plan a defined_benefit_plan has been terminated and the service has issued a favorable determination_letter with respect to the termination of the db plan all benefits have been distributed from the db plan the db plan includes a provision under which any assets remaining in the trust after the satisfaction of all accrued_benefits under the plan and after payment of termination expenses of the plan will be returned to the company in connection with the termination of the db plan there is an amount of surplus assets the surplus all of the maximum reversion available to the company determined after the satisfaction of all liabilities of the db plan but prior to any transfers of surplus assets to the profit-sharing_plan or reversion to the company will be transferred to the profit-sharing_plan such maximum reversion is equal to the surplus the company will establish the profit-sharing_plan the profit-sharing_plan will be a profit sharing plan that includes a cash_or_deferred_arrangement under sec_401 of the internal_revenue_code the profit-sharing_plan is intended to be a qualified_replacement_plan under sec_4980 é under the profit-sharing_plan no employee contributions will be made rather the company will contribute a portion of its profits to the profit-sharing_plan the company’s allocations will be based on each participant's_compensation and on a weighted-based formula service it was represented in the date letter that the company expects to transfer and directly allocate the entire surplus in however if such allocation would cause the company to have non-deductible contributions then the company would transfer of the surplus into a suspense_account within the profit-sharing_plan the remaining of the surplus would also be transferred to the profit-sharing_plan but directly and immediately allocated among the plan’s participants under the terms of the profit-sharing_plan amounts held in the suspense_account including income thereon will be allocated to the accounts of participants in the profit- sharing pian in lieu of employer contributions or alternatively as a supplement to the company's regular contributions the amounts plus earnings will be allocated to participant accounts no less rapidly than ratably over seven years from the date of transfer the company has stated that as of date there were active employees covered by the db plan the company has represented that more than of the active participants who are still currently employed by the company will be active participants ie they will receive an allocation each year under the profit-sharing_plan amounts released from the suspense_account in the profit-sharing_plan attributable to the amount transferred from the db plan and income thereon will be treated as employer contributions for purposes of sec_401 sec_401 and sec_415 of the code the profit-sharing_plan further provides that all such amounts allocated from the suspense_account will be treated as annual_additions for the plan_year in which the amounts are allocated to the accounts of participants based on the foregoing the following rulings are requested the profit-sharing_plan constitutes a qualified_replacement_plan within the meaning of code sec_4980 the assets transferred directly from the db plan to the profit-sharing_plan are not includible in the company's gross_income the transfer of assets directly from the db plan to the profit-sharing_plan will not be treated as an employer_reversion under code sec_4980 the transfer of surplus assets directly from the db plan to the profit-sharing pian will not subject the company to an excise_tax under code sec_4980 with respect to those assets the requested rulings would not be affected by whichever of the alternative methods offset or supplement is used for allocating the transferred surplus from the profit-sharing_plan suspense_account that if any excise_tax is due under code sec_4980 as a result of the transfer of more than of the db plan surplus to the profit-sharing_plan such tax shall be at the rather than under code sec_4980 and such tax in any event shall not apply to the first of such surplus the company withdrew a request for a seventh ruling sec_401 of the code provides that matching_contributions are considered as employer contributions on behalf of an employee sec_404 of the code places limits on the deductibility of contributions to pension trusts for profit-sharing_plans sec_404 provides that the deductible limit is equal to the greater of of the compensation otherwise paid to the beneficiaries during the taxable year or the amount the employer is required to pay under sec_401 for such taxable_year sec_4972 of the code provides that nondeductible_contributions as defined are subject_to a percent tax sec_4980 of the code provides for a excise_tax on the amount of any reversion from a qualified_plan sec_4980 provides in general that the excise_tax under sec_4980 shall be increased to with respect to any employer_reversion from a qualified_plan unless the employer either establishes or maintains a qualified_replacement_plan or the plan provides for certain benefit increases which take effect immediately on the termination_date sec_4980 of the code provides that the term employer_reversion means the amount of cash and the fair_market_value of other_property received directly or indirectly by an employer from the qualified_plan sec_4980 of the code in relevant part defines a qualified_replacement_plan as a qualified_plan established or maintained by the employer in connection with a qualified_plan termination for which a atleast of the active participants in the terminated plan who remain as employees of the employer after the termination are active participants in the replacement plan and b c adirect transfer is made from the terminated plan to the replacement plan before any employer_reversion and the transfer is an amount equal to of the maximum amount the employer could receive as an employer_reversion without regard to that section and meets the allocation requirements described below sec_4980 of the code in general provides that in the case of a transfer to a qualified_replacement_plan in an amount equal to of the maximum amount which the employer could receive as an employer_reversion such amount transferred shall not be includible in the gross_income of the employer and such transfer shall not be treated as an employer_reversion for purposes of sec_4980 sec_4980 of the code provides that if the replacement plan is a defined_contribution_plan the amount transferred to the replacement plan must be hl allocated under the plan to the accounts of participants in the plan_year in which the transfer occurs or credited to a suspense_account and allocated from such account to accounts of participants no less rapidly than ratably over the seven- plan-year period beginning with the year of the transfer sec_4980 of the code provides in part that the allocation of any amount or income allocable thereto to any account under sec_4980 shall be treated as an annual_addition for purposes of sec_415 of the active employees who were participants in the db plan and are still employed by the company it has been represented that more than of them will receive an allocation under the profit-sharing_plan thus at least of the active participants in the db plan who remain as employees of the company after the termination are active participants in the profit-sharing_plan under the terms of the profit-sharing_plan as amended any amount transferred from the db plan into the suspense_account of the profit-sharing_plan will be allocated no less rapidly than ratably over the seven-year-period beginning with the year of the transfer therefore with regard to your first ruling_request the profit-sharing_plan constitutes a qualified_replacement_plan within the meaning of sec_4980 of the code provided that the company transfers an amount equal to of the surplus after termination into a suspense_account in the profit-sharing_plan the profit-sharing_plan will also constitute a qualified_replacement_plan within the meaning of sec_4980 provided that the company allocates in the year of transfer an amount equal to at least of the surplus after termination into the profit-sharing_plan the profit-sharing_plan will cease to be a qualified_replacement_plan in any year in which less than of the active participants in the db plan who remain as employees of the company in such year after the termination are active participants ie receive an allocation in the profit-sharing_plan as we held above the profit-sharing_plan is a qualified_replacement_plan provided the amount transferred to the suspense_account in the profit-sharing_plan equal sec_25 of the surplus or an amount equal to at least of the surplus is directly allocated in the year of transfer pursuant to sec_4980 because of the surplus will be allocated directly to participant accounts or into a suspense_account such amount is not treated as an employer_reversion for purposes of sec_4980 however sec_4980 only applies to the of the surplus specified in sec_4980 thus an amount equal to and only of the surplus transferred from the db plan to the profit-sharing_plan is not considered as a reversion for purposes of sec_4980 therefore with regard to your second ruling_request only an amount equal to of the surplus transferred directly from the db plan into the suspense_account in or directly allocated to the profit-sharing_plan is not includible in the company's gross_income pursuant to sec_4980 of the code any amount greater than of the surplus transferred directly from the db plan to the profit-sharing_plan or to the company would be includible in the company's gross_income this is the case regardless of whether the of the surplus is allocated directly in the year of transfer or is allocated to a suspense_account in the profit-sharing_plan we also note that sec_4980 only provides for the allocation to a suspense_account of the of surplus described in sec_4980 accordingly if more than of the surplus is allocated to the profit- sharing plan suspense_account then the its tax-qualified status of the profit-sharing_plan becomes an issue with regard to your third ruling_request under sec_4980 of the code the company will not be subject_to the excise_tax under sec_4980 of the code with respect to the transfer of of the surplus from the db plan however the company will be subject_to the excise_tax under sec_4980 with respect to the transfer or reversion of the remaining of the surplus from the db plan as we held above the amount of the transferred surplus in excess of of the surplus is a reversion to the company such amount is then regarded as a contribution to the profit-sharing_plan and it is subject_to the deduction limits of sec_404 of the code to the extent that any part of the transferred amount in excess of exceeds the deductible limits of sec_404 the company is subject_to the excise_tax of sec_4972 as ruled above the profit-sharing_plan is a qualified_replacement_plan therefore with regard to your fourth and sixth ruling requests the excise_tax on the reversion of assets from the db plan to the company will be imposed at a tax_rate of of the reversion amount such reversion amount is determined after the transfer of of the surplus to the profit-sharing_plan with regard to your fifth ruling_request the code does not specify the treatment of such allocations ie whether they must be in lieu of employer contributions or in addition to employer contributions the only restriction applies to amounts that would exceed the limits of sec_415 accordingly the company may use amounts transferred to the profit- sharing plan suspense_account to offset its regular contributions or to supplement its regular contributions however in order for the allocation provisions of the profit-sharing_plan to be definitely determinable the profit-sharing_plan should specify how such transferred amounts are used this ruling letter is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent these rulings are based on the assumptions that the db plan and the profit-sharing_plan are qualified under sec_401 of the code and that their related trusts are tax-exempt under sec_501 at all times relevant to this ruling we have sent a copy of this letter to your authorized representative pursuant to a form_2848 power_of_attorney on file with our office me or you may contact if you have any questions please contact ae é sincerely wt blo james e holland jr manager employee_plans actuarial group
